Exhibit 10.2
SECURITY AGREEMENT SUPPLEMENT
     Reference is made to that certain (a) Collateral Trust Agreement, dated as
of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”), among Eastman
Kodak Company, a New Jersey corporation (the “Company”), the other Trustors
party thereto from time to time, The Bank of New York Mellon, as Trustee and as
collateral agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”) for the Second Lien Secured Parties, and each
Representative party thereto from time to time, and (b) Security Agreement dated
as of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made by the Company and
the other Grantors (as defined therein) from time to time party thereto, in
favor of the Collateral Agent. Terms defined in the Collateral Trust Agreement
or the Security Agreement and not otherwise defined herein are used herein as
defined in the Collateral Trust Agreement or the Security Agreement, as
applicable.
     This Security Agreement Supplement, dated as of March 15, 2011 (this
“Security Agreement Supplement”), is being delivered in connection with the
Security Agreement for the purpose of adding the additional assets described
herein to the Collateral.
     NOW, THEREFORE, in consideration of the transactions under the Collateral
Trust Agreement and the Security Agreement:
     SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Second Lien Secured Parties, a
security interest in all of its right, title and interest in and to the
following additional Collateral: (i) the deposit account(s) set forth on the
Supplement to Schedule II attached hereto (the “New Pledged Deposit Account” and
all funds and financial assets from time to time credited thereto (including,
without limitation, all cash equivalents) and including all property related
thereto as set forth in Section 1 of the Security Agreement; and (ii) all
proceeds of the foregoing. From and after the date hereof, the terms “Pledged
Deposit Accounts” and “Collateral” shall be deemed to include the New Pledged
Deposit Account, for so long as such New Pledged Deposit Account exists.
     SECTION 2. Security for Obligations. The grant of a security interest in
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Second Lien
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Second Lien Secured Parties under the Second Lien Documents
but for the fact that such Secured Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Company or any Guarantor.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.1
     SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent, for
the benefit of the Second Lien Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent, for the benefit of
the Second Lien Secured Parties, hereunder are subject to the provisions of the
Intercreditor Agreement, among Citicorp USA, Inc. as First Lien Representative,
The Bank of New York Mellon, as Second Lien Representative, the Company, the
direct and indirect Subsidiaries of the Company party thereto and such other
parties as may be added thereto from time to time in accordance with the terms
thereof and as the Intercreditor Agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.
[Signature pages follow]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be signed on the date set forth below, to be effective on the date
set forth above.

            EASTMAN KODAK COMPANY
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer   

-3-



--------------------------------------------------------------------------------



 



         

Receipt of the foregoing Security Agreement Supplement is hereby acknowledged.
THE BANK OF NEW YORK MELLON
As Collateral Agent

          By:   /s/ Thomas J. Provenzano       Name:   Thomas J. Provenzano     
Title:   Vice President   

-4-



--------------------------------------------------------------------------------



 



         

Supplement to Schedule II to the Security Agreement

                                          Name and Address     Grantor   Type of
Account   of Bank   Account Number

